     Case 8:18-cv-01689-JLS-DFM Document 66 Filed 11/13/20 Page 1 of 2 Page ID #:868



1
2
3
4
5
6
7
8
9
                                   UNITED STATES DISTRICT COURT
10
                              CENTRAL DISTRICT OF CALIFORNIA
11
12      JILL PATT, D.V.M., and LITTLE                 Case No. 8:18-cv-01689-JLS (DFMx)
        CRITTERS VET, LLC, individually and
13      on behalf of all others similarly situated,   ORDER REGARDING JOINT
                                                      STIPULATION TO EXTEND CASE
14                   Plaintiffs,                      SCHEDULE
15            v.
16      ANTECH DIAGNOSTICS, INC.
17                   Defendant.
18      AND RELATED COUNTERCLAIM.
19
20
21
22
23
24
25
26
27
28
Case 8:18-cv-01689-JLS-DFM Document 66 Filed 11/13/20 Page 2 of 2 Page ID #:869
